Exhibit 10.1

 

CONFIDENTIAL SEPARATION AGREEMENT AND RELEASE OF CLAIMS

 

This Confidential Separation Agreement and Release of Claims (the “Agreement”)
is entered into by and between Liquidmetal Technologies, Inc., a Delaware
corporation (“Company”) and Ricardo Salas (“Executive”) as of August 21, 2015.
Company and Executive are sometimes referred to herein individually as a “Party”
and collectively as the “Parties”.

 

RECITALS

 

A.      The Company and Executive have agreed that Executive’s employment with
the Company will terminate as set forth herein.

 

B.     The Company has determined that it is in the best interests of the
Company and its stockholders to enter into this Agreement to ensure a smooth
transition of Executive’s duties and on-going projects.

 

NOW, THEREFORE, in consideration of the foregoing facts and the promises,
covenants and releases, representations and warranties contained in this
Agreement, the Parties hereto agree as follows:

 

1.      Termination. August 20, 2015 was Executive’s last day of employment with
the Company (the “Termination Date”), which date is the “separation from
service” (as defined under Treasury Regulation Section 1.409A-1(h)). Effective
as of the Termination Date, Executive shall no longer be employed by the Company
or any of its direct or indirect subsidiaries. Effective as of the Termination
Date, Executive hereby resigns from all positions (including any board
positions) he now holds with any direct or indirect subsidiary of the Company.
Concurrently with the execution of this Agreement, Executive also hereby resigns
from the Board of Directors of the Company (the “Board”). Executive acknowledges
that he has received payment for all accrued but unpaid salary and accrued but
unused vacation pay owed to him through the Termination Date.

 

2.     Benefits. Executive’s regular coverage under the Company’s group medical
insurance benefits will end on the last day of the month in which the
Termination Date occurs. Regardless of signing this Agreement, Executive may
elect to continue receiving group medical insurance coverage by timely electing
continuation coverage under the federal “COBRA” law, 29 U.S.C. § 1161 et seq.,
and any state law equivalent, including Cal-COBRA, as provided under those laws.
As part of the severance benefits described in Section 4 below, if Executive
signs this Agreement, does not revoke it, and elects to continue such coverage,
then, provided Executive does not breach this Agreement, the Company will
reimburse him (subject to applicable tax withholdings) for the premium costs for
such continued coverage for up to nine months following the Termination Date, if
Executive remains eligible for this continuation coverage. Thereafter, Executive
will be solely responsible for all premium costs for as long as, and to the
extent that, Executive remains eligible for this continuation coverage.
Executive should consult the materials to be provided by the Company for details
regarding electing continuation benefits. All other employee benefits will end
on the Termination Date.

 

 
 

--------------------------------------------------------------------------------

 

 

3.      Consulting Services. As partial consideration for the severance benefits
set forth in Sections 2 and 4 of this Agreement, Executive agrees to make
himself available to consult with the Company for up to three hours per week, if
so requested by the Company, at such times as may be mutually agreed by
Executive and the Company. Executive shall not be entitled to any compensation
for his services under this Section 3 other than the severance benefits
described in Sections 2 and 4 of this Agreement, unless the services exceed
three hours in any one week. For any consulting services in excess of three
hours in any one week, the Company shall pay Executive additional compensation
at an hourly rate equal to his annual salary as of the Termination Date divided
by 2080. Executive must submit written invoices for his services to the Company
on a monthly basis, not later than 15 days after the close of the applicable
month, to the extent he worked in excess of three hours in any one week.

 

4.      Severance Arrangements.

 

 (a)     Provided that Executive signs this Agreement within 21 days after he
receives it, and provided he does not revoke the release contained in this
Agreement (as described in Section 17 below), the Company will provide Executive
with the benefits described in this Section and the COBRA reimbursement
described in Section 2. If Executive does not sign this Agreement or signs and
revokes this Agreement within such seven (7) day time period, or if he otherwise
breaches this Agreement, he will have no right to receive any post-termination
severance pay, continued stock award vesting or reimbursement of benefit costs
from the Company or any of its affiliates, under this Agreement or otherwise. By
signing and returning this Agreement, Executive will be entering into a binding
agreement with the Company and will be agreeing to the terms and conditions set
forth in this Agreement, including without limitation, the release of claims set
forth in Section 5 below.

 

 (b)     Until the earlier of (i) May 14, 2016 and (ii) the date Executive
breaches this Agreement (such earlier date, the “End Date”), the Company will
continue Executive’s salary at its rate in effective on the Termination Date.
Salary continuation payments will be paid in accordance with the Company’s
normal payroll practices, and all such salary continuation payments will be net
of withholding taxes consistent with the amounts the Company withheld from
Executive’s salary in the three months prior to the Termination Date.

 

 (c)     Executive has previously been granted stock options and other
compensatory equity awards under the Company’s 2002 Equity Incentive Plan, 2012
Equity Incentive Plan and 2015 Equity Incentive Plan (the “Plans”) as set forth
on Exhibit A (the “Affected Awards”). Provided Executive (i) continues to make
himself available for consulting services as contemplated by Section 3 and (ii)
has not otherwise breached this Agreement, the Company will permit Executive to
continue to vest in the Affected Awards at the regular monthly rate of vesting
set forth in the award agreements, until the End Date. All Affected Awards will
terminate, and cease to be exercisable, on the End Date. Executive agrees and
confirms that he is not entitled to any stock options or other equity awards
other than the Affected Awards set forth on Exhibit A. Executive understands
that the continued vesting of such Affected Awards and his ability to exercise
such Affected Awards after the Termination Date is contingent upon Executive’s
continued compliance with all his obligations under this Agreement and shall be
further subject to the provisions of Section 6.

 

 
2

--------------------------------------------------------------------------------

 

 

5.      Release and 1542 General Release.

 

 (a)     In consideration for the Company’s agreement to provide Executive the
severance arrangements pursuant to Sections 2 and 4 above, Executive hereby
fully, forever, irrevocably and unconditionally releases and discharges the
Company, its officers, directors, stockholders, corporate affiliates,
subsidiaries, parent companies, agents and employees (each in their individual
and corporate capacities) (hereinafter the “Released Parties”) from any and all
claims, charges, complaints, demands, causes of action, liabilities, and
expenses (including attorneys’ fees and costs), of every kind and nature that
Executive ever had or now may have against the Released Parties, including, but
not limited to, any arising out of his employment with and/or separation from
the Company, including, but not limited to, all employment discrimination claims
under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., the
Americans With Disabilities Act of 1990, 42 U.S.C. § 12101 et seq., the Family
and Medical Leave Act, 29 U.S.C. § 2601 et seq., the Rehabilitation Act of 1973,
29 U.S.C. § 701 et seq., the California Fair Employment and Housing Act, Cal.
Gov’t Code § 12900 et seq., the California Family Rights Act, Cal. Gov’t Code §
12945.2 and § 19702.3, the California Equal Pay Law, Cal. Labor Code § 1197.5 et
seq., the California Unruh Civil Rights Act, Cal. Civil Code § 51 et seq. and
the California Family and Medical Leave Law, Cal. Labor Code §§ 233, 7291.16 and
7291.2, all as amended, and all claims arising out of the Fair Credit Reporting
Act, 15 U.S.C. § 1681 et seq. and the Employee Retirement Income Security Act of
1974 (“ERISA”), 29 U.S.C. § 1001 et seq., all as amended, and all common law
claims including, but not limited to, actions in tort, defamation and breach of
contract, all claims to any non-vested ownership interest in the Company,
contractual or otherwise, including, but not limited to, claims to stock or
stock options (except for those Affected Awards set forth on Exhibit A, to the
extent they continue to vest and remain outstanding as set forth in Section 4),
and any claim or damage arising out of his employment with and/or separation
from the Company (including a claim for retaliation) under any common law theory
or any federal, state or local statute or ordinance not expressly referenced
above; provided, however, that nothing in this Agreement prevents him from
filing, cooperating with, or participating in any proceeding before the EEOC or
a state Fair Employment Practices Agency (except that Executive acknowledges
that he may not be able to recover any monetary benefits in connection with any
such claim, charge or proceeding).

 

 (b)     Executive understands and agrees that the claims released in this
Section 5 include not only claims presently known to him, but also include all
unknown or unanticipated claims, rights, demands, actions, obligations,
liabilities, and causes of action of every kind and character that would
otherwise come within the scope of the released claims as described in this
Section 5. Executive understands that he may hereafter discover facts different
from what he now believes to be true, which if known, could have materially
affected this Agreement, but he nevertheless waives any claims or rights based
on different or additional facts. Executive knowingly and voluntarily waives any
and all rights or benefits that he may now have, or in the future may have,
under the terms of Section 1542 of the Civil Code of the State of California and
under any similar statute of any other state. Section 1542 of the Civil Code of
the State of California provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OF OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

 
3

--------------------------------------------------------------------------------

 

 

Notwithstanding the foregoing, to the extent Executive is entitled to
indemnification under an indemnification agreement between Executive and the
Company, the releases and waivers set forth in this Agreement do not excuse and
shall not apply to Company’s obligations benefiting Executive to which Executive
might otherwise be entitled to under any such indemnification agreement.

 

6.      Covenants of the Executive. In consideration of the benefits provided to
Executive under this Agreement, to which he is not otherwise entitled, Executive
covenants and agrees with the Company that he will do (or refrain from doing, as
the case may be) the following:

 

 (a)     Executive will not make any false, disparaging or derogatory statements
to any media outlet, industry group, financial institution or current or former
employee, consultant, client, customer of the Company or other person or entity
(including stockholders of the Company) regarding the Company or any of its
directors, officers, employees, agents or representatives or about the Company’s
business affairs and financial condition.

 

 (b)     Executive shall not nominate or propose himself, nor permit himself to
be nominated or proposed by any other person or group of persons, for election
or appointment to the Board at any time on or prior to December 31, 2017. In the
event that any person or group of persons (a “Proposer”) nominates or proposes
any person for election or appointment to the Board who has not been so
nominated or proposed by the Board prior to the earlier of (i) the time the
Proposer notifies the Board that the Proposer intends to nominate or propose
such a person or (ii) the time at which a Proposer makes a public announcement
of its intent to so nominate or propose such a person to the Board prior to
December 31, 2017, Executive shall refrain from consulting with, advising,
participating with, supporting, encouraging, or endorsing in any manner any such
Proposer or any such nomination or proposal.

 

 (c)     Executive acknowledges that he signed an “Employee Obligation
Agreement” with the Company dated January 2, 2014 (the “Employee Agreement”).
Executive agrees that the Employee Agreement shall remain in full force and
effect after the Termination Date.

 

Executive agrees that if he breaches this Agreement, including but not limited
to any of the covenants set forth in this Section 6, his right to the severance
benefits in this Agreement, including the salary continuation payments in
Section 4, the continued vesting of his equity awards in Section 4 and the
reimbursement of his COBRA premiums in Section 2, shall all be forfeited and (x)
to the extent any of such benefits have not already been delivered to or
credited to him, all rights to any remaining benefits shall immediately cease,
(y) to the extent any salary continuation payments or COBRA reimbursement
payments have been made to him, he agrees to repay them all to the Company upon
demand and (z) all equity awards that he holds shall immediately terminate and,
as applicable, shall not thereafter be exercisable by him.

 

7.      Covenant of the Company. The Company understands and agrees that it will
not make any false, disparaging or derogatory statements about Executive to any
media outlet.

 

 
4

--------------------------------------------------------------------------------

 

 

8.      Return of Company Property. Executive hereby confirms that he has
returned to the Company in good working order all keys, files, records (and
copies thereof), equipment (including, but not limited to, computer hardware,
software and printers, wireless handheld devices, cellular phones and pagers),
access or credit cards, Company identification, Company vehicles and any other
Company-owned property in his possession or control, has left intact all
electronic Company documents, including, but not limited to, those that he
developed or helped to develop during his employment, and has retained no copies
(either paper or electronically stored or created) of any Confidential
Information or Proprietary Items (as those terms are used in the Employee
Agreement) in his possession, control or in a manner that would be retrievable
by him following his separation from employment. Executive further confirms that
he has cancelled all accounts for his benefit, if any, in the Company’s name,
including, but not limited to, credit cards, telephone charge cards, cellular
phone and/or pager accounts and computer accounts.

 

9.      Business Expenses and Compensation. Executive acknowledges that he has
been reimbursed by the Company for all business expenses incurred in conjunction
with the performance of his employment and that no other reimbursements are owed
to him. Executive further acknowledges that he has received payment in full for
all services rendered in conjunction with his employment by the Company through
the date of this Agreement, except for any accrued but unpaid salary and accrued
but unused vacation owed to him on his Termination Date. Executive agrees that
except for such accrued but unpaid amounts, and except for the severance
benefits to be provided under this Agreement, he has been paid all earned and
accrued wages and compensation.

 

10.    Tax Reporting; Disclaimer of Tax Advice. Executive acknowledges and
agrees that Company, and its respective agents, representatives, employees and
attorneys, have made no representations to him regarding the tax consequences of
any amounts received pursuant to this Agreement. Executive acknowledges and
agrees that he is solely and individually responsible for his own tax reporting,
payments and liabilities and if the tax characterization with regard to any cash
amounts or stock options or other equity awards received pursuant to this
Agreement is challenged by any governmental taxing authority, he shall
indemnify, hold harmless and defend Company, and any attorney, agent or employee
thereof, from any and all claim, tax liability, related interest or penalties,
costs and expenses, including attorneys’ fees, caused by or which may be levied
upon the Company as a result of the payment of any amounts paid by the Company
under this Agreement. The Parties further agree that the terms of this Agreement
are not contingent upon any particular tax characterization of the payment
described in this Agreement. Executive agrees that neither the Company (or any
agent, representative, employee or attorney thereof) has any duty to defend
against any tax claim, levy or assessment, whether or not such tax claim, levy
or assessment is based on existing tax law and regulations or as such laws or
regulations may in the future be amended, or interpreted by the taxing
authorities.

 

11.    Amendment. This Agreement shall be binding upon the Parties and may not
be modified in any manner, except by an instrument in writing of concurrent or
subsequent date signed by duly authorized representatives of the Parties hereto.
This Agreement is binding upon and shall inure to the benefit of the Parties and
their respective agents, assigns, heirs, executors, successors and
administrators.

 

 
5

--------------------------------------------------------------------------------

 

 

12.    Waiver of Rights. No delay or omission by the Company or the Executive in
exercising any right under this Agreement shall operate as a waiver of that or
any other right. A waiver or consent given by the Company or the Executive on
any one occasion shall be effective only in that instance and shall not be
construed as a bar to or waiver of any right on any other occasion.

 

13.   Validity. Should any provision of this Agreement be declared or be
determined to be illegal or invalid, the validity of the remaining parts, terms
or provisions shall not be affected thereby and said illegal or invalid part,
term or provision shall be deemed not to be a part of this Agreement.

 

14.    Nature of Agreement. Executive and the Company each agrees that this
Agreement is a separation agreement and does not constitute an admission of
liability or wrongdoing on the part of the Company or Executive.

 

15.   Voluntary Assent. Executive affirms that no other promises or agreements
of any kind have been made to or with Executive by any person or entity
whatsoever to cause Executive to sign this Agreement. Executive affirms that he
fully understands the meaning and intent of this Agreement. Executive further
states and represents that he has carefully read this Agreement, including
Exhibit A and the Employee Agreement, understands the contents herein, freely
and voluntarily assents to all of the terms and conditions hereof, and signs his
name of his own free act.

 

16.    Cooperation. The Parties hereto agree, without further consideration, to
execute and perform such other documents and acts as are reasonably required in
order to facilitate the terms of this Agreement, and the intent thereof, and to
cooperate in good faith in order to effectuate the provisions of this Agreement,
including without limitation, the protection or assignment of intellectual
property rights described in the Employee Agreement.

 

17.   Older Workers Benefits Protection Act Disclosure and Waiver. Executive is
over the age of forty (40) years, and in accordance with the Age Discrimination
in Employment Act and Older Workers’ Benefit Protection Act (collectively, the
“Act”), he acknowledges that:

 

 (1)     He has been advised in writing to consult with an attorney prior to
executing this Agreement, and has had the opportunity to do so;

 

 (2)     He is aware of certain rights to make claims for age discrimination to
which he may be entitled under the Act, and understands that by signing this
Agreement he is giving up any rights to assert or sue for such claims;

 

 (3)     In exchange for executing this Agreement and the release it contains,
he will receive the cash severance benefits described in Section 4, the
continued COBRA premiums under Section 2 and the continued vesting of his
Affected Awards under Section 4, to none which he would otherwise be entitled;

 

 (4)     By signing this Agreement, he will not waive rights or claims under the
Act which may arise after the execution of this Agreement;

 

 
6

--------------------------------------------------------------------------------

 

 

 (5)     He has been given a period of at least twenty-one (21) days to consider
this Agreement, and understands that if he revokes this Agreement (as described
below), he will not receive the severance benefits described in Sections 2 and 4
above. If Executive is signing this Agreement after less than twenty-one (21)
days review, he acknowledges that he is doing so voluntarily and expressly
waiving his right to take twenty-one (21) days to review it; and

 

 (6)     Executive further acknowledges that he will have a period of seven (7)
days from the date of execution in which to revoke this Agreement by written
notice to Thomas Steipp, CEO of Company. In the event Executive does not
exercise his right to revoke this Agreement, the release and waivers given above
shall become effective on the date immediately following the seven (7) day
revocation period described above. If Executive exercises his right to revoke
this Agreement, Company shall have no obligations to (i) pay the cash severance
benefits described in Section 4, (ii) pay the continued COBRA premiums under
Section 2 or (iii) permit the continued vesting of his Affected Awards beyond
the Termination Date.

 

18.    Applicable Law. This Agreement shall be interpreted and construed by the
laws of the State of California, without regard to conflict of laws provisions.

 

19.   Notification of New Employer. Executive hereby grants consent to
notification by the Company to any new employer of Executive about his rights
and obligations under this Agreement.

 

20.   Attorneys Fees. In the event of any dispute concerning this Agreement, the
prevailing Party will be entitled to recover its attorneys’ fees and costs, in
addition to any other relief to which such Party may be entitled.

 

21.   Entire Agreement. This Agreement, including Exhibit A, contains and
constitutes the entire understanding and agreement between the Parties hereto
with respect to Executive’s severance benefits and the settlement of claims
against the Company, and cancels all previous oral and written negotiations,
agreements and commitments in connection therewith.

 

Remainder of Page Intentionally Left Blank

 

 
7

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the day and year first above written.

 

“COMPANY”

 

“EXECUTIVE”

           

Liquidmetal Technologies, Inc., a Delaware corporation

                         

By:

/s/ Thomas Steipp  

/s/ Ricardo Salas

 

Thomas Steipp

 

Ricardo Salas

 

Its:

Chief Executive Officer      

  

 


--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

EQUITY AWARDS

 

Employee Last Name

Employee First Name

Plan Name

Grant Name

Award Type

Grant Date

 

Grant Price

 

At Period End

     

Exercisable

   

Outstanding

 

Salas

Ricardo

2002 Equity Plan

07/12/2010 - Incentive (ISO) - $0.1240

Options (ISO)

12-Jul-2010

  $ 0.124  

USD

    300,000       300,000  

Salas

Ricardo

2012 Equity Plan

02/06/2013 - Incentive (ISO) - $0.0800

Options (ISO)

06-Feb-2013

  $ 0.08  

USD

    33,333       533,334  

Salas

Ricardo

2012 Equity Plan

2014 Refresher Grant

Options (ISO)

05-Feb-2014

  $ 0.29  

USD

    300,000       1,000,000  

Salas

Ricardo

2015 Equity Incentive Plan

2015 Refresher Grant-Management

Options (NQ)

27-Jan-2015

  $ 0.14  

USD

    0       1,200,000  

 

 